Citation Nr: 1754421	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for dyspepsia (originally claimed as service connection for "chest pain" and "abdominal pain"). 

4.  Entitlement to service connection for a bilateral ear disability, potentially manifested by chronic ear infections and/or dizziness.  

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to service connection for residuals of a right, fifth, metacarpal fracture. 

8.  Entitlement to service connection for a vision disability, to include as secondary to headaches. 

9.  Entitlement to service connection for a cervical spine disability. 

10.  Entitlement to service connection for ovarian cysts. 

11.  Entitlement to service connection for rhinitis (originally claimed as sinusitis). 

12.  Entitlement to service connection for leukopenia. 

13.  Entitlement to service connection for a left leg disability. 

14.  Entitlement to service connection for a right leg disability. 

15.  Entitlement to service connection for a right wrist disability, other than carpal tunnel syndrome. 

16.  Entitlement to service connection for a left shoulder disability. 

17.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009.

These matters come before the Board of Veterans' Appeals (Board), on appeal from the RO.  

In determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Also, the Board observes that a claim for a TDIU is part and parcel of any claim for an increased rating.  Consequently, the Board has characterized the matters on appeal as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an initial compensable rating for headaches, entitlement to service connection for dyspepsia, bilateral ear disability, vision disability, left and right leg disabilities, rhinitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT 

1.  Although she may have been diagnosed with various disabilities in the past, the Veteran has not been competently diagnosed with lumbar spine, cervical spine, left knee, right knee, ovarian cyst, right wrist (other than carpal tunnel syndrome), and left shoulder disabilities during the pendency of her claim.

2.  The Veteran has been competently diagnosed with residuals of a metacarpal fracture, she suffered an injury of this specific digit during her active duty service, and there is no evidence of a post-service injury to this specific digit.

3.  Leukopenia is a laboratory finding and not a disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  In the absence of current lumbar spine, cervical spine, left knee, right knee, ovarian cyst, right wrist (other than carpal tunnel syndrome), and left shoulder disabilities, the threshold criteria for service connection are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for residuals of a metacarpal fracture have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  As a matter of law, service connection for leukopenia cannot be awarded.  See 38 U.S.C. §§ 101(16), 105(a), 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for lumbar spine, cervical spine, left knee, right knee, ovarian cyst, right wrist (other than carpal tunnel syndrome), and left shoulder disabilities; she also seeks service connection for leukopenia.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden, 381 F.3d at 1167.  Notably,  the Veteran and other lay witnesses of record are not licensed medical professionals and have not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to competently diagnose complex medical conditions; thus, they are not competent to provide expert medical opinion regarding the requisite diagnoses to satisfy the threshold service connection element.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Although the Veteran has been diagnosed with several disabilities in the past, the competent evidence of record has not shown current diagnoses of lumbar spine, cervical spine, left knee, right knee, ovarian cyst, right wrist (other than carpal tunnel syndrome), and left shoulder disabilities during the pendency of her claim.  Although she has leukopenia, this is merely a laboratory finding and not a disability for which VA disability benefits may be awarded; thus, as a matter of law, service connection for leukopenia cannot be awarded.  See 38 U.S.C. §§ 101(16), 105(a), 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).  As the Veteran has not been shown to have competent and current diagnoses of lumbar spine, cervical spine, left knee, right knee, ovarian cyst, right wrist (other than carpal tunnel syndrome), and left shoulder disabilities during the pendency of her claim, and leukopenia is merely a laboratory finding, these service connection claims must be denied.  See Brammer, 3 Vet. App. at 225; Shedden, 381 F.3d at 1167.    

Unlike the disabilities discussed above, the Veteran has been competently diagnosed with residuals of a metacarpal fracture, which satisfies the first service connection element.  Regarding the second element, she suffered an injury of this specific digit during her active duty service.  Regarding the final element of causation, there is no evidence of a post-service injury to this specific digit; affording her the benefit of the doubt, the criteria to establish service connection for residuals of a metacarpal fracture have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)



ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for ovarian cysts is denied. 

Service connection for a right wrist disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for leukopenia is denied.

Service connection for residuals of a right, fifth, metacarpal fracture is granted.


REMAND

Regarding the service connection claim for abdominal and chest pain, the Board observes that the Veteran has been diagnosed with dyspepsia.  See VA Examination, 26 (June 8, 2010) (VBMS).  Although the evidence of record has indicated that this disability could be directly related to active duty service or secondary to a service-connected disability (or side effect of medication taken for such disability), the Veteran's VA examinations have not adequately addressed these theories of entitlement.  Consequently, a remand for a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the service connection claim for a bilateral ear disability, the Board has expanded this claim to include both the Veteran's claimed ear infections and dizziness.  The Board observes that the evidence of record indicates that the symptom of dizziness could be attributed to the Veteran's already service-connected disabilities, pending service connection claims, or a distinct pathology.  See VA Examination, 11 (Nov. 14, 2016) (noting that the Veteran's headaches cause her dizziness); see also Private Treatment Records, 25 (Aug. 1, 2016) (indicating that the Veteran's low white blood cell count could be causing her dizziness).  Unfortunately, the competent medical evidence of record is inadequate for the Board to appropriately adjudicate the issue as a distinct service connection claim or as a distinct symptom of an already service-connected disability.  Consequently, a remand for a new examination is necessary.  

Regarding the claim for a vision disability, the Board observes that the evidence of record has recently attributed this condition to the Veteran's service-connected headaches.  This has not been adequately addressed in any of the Veteran's previous VA examinations, which necessitates remanding the issue for a new VA examination in order to better determine the measurable degree and true nature of the disability.  

Regarding the claim for a compensable rating for headaches, the Board observes that the remanded service connection claims for a bilateral ear disability (dizziness) and a vision disability could directly impact the rating of the Veteran's service-connected headache disability, which inextricably intertwines these issues.  Consequently, this claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Regarding the service connection claims for left and right leg disabilities, the Board observes that during the Veteran's June 2012 VA examination for carpal tunnel syndrome, the examiner appeared to attribute her bilateral leg pain and numbness to a peripheral nerve condition.  See VA Examination, 1-2 (June 19, 2012).  Unfortunately, the examiner failed to specify the nature of this particular diagnosis and address whether it was related to the Veteran's active duty service or secondary to her service-connected disabilities (or medications taken for her service-connected disabilities).  Consequently, this examination is inadequate to fairly adjudicate her claim and a remand for a new examination is necessary.  

Although the Veteran's VA examinations have not attributed sinusitis to her active duty, the Board observes that treatment records imply that the Veteran has been potentially diagnosed with rhinitis and that she sought treatment for potential symptoms of this condition during her active duty service.  Compare Private Treatment Records, 5 (Dec. 19, 2016), with Service Treatment Records, 21 (Jan. 21, 2015).  As noted in the Introduction, the Board must liberally construe a service connection claim to include any issue reasonably attributed to the Veteran's claimed symptoms; thus the Board has appropriately broadened the original service connection claim to include rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Notably, the Veteran has not been provided with an examination adequate to address the expanded scope of her claim; thus, the claim must be remanded for a new examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded; consequently, this claim must also be remanded.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of her headaches.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that her claimed symptoms of dizziness and impaired vision are caused or aggravated by her headaches.

The examiner should provide all necessary information for rating purposes and should also address the functional impact of the Veteran's disability.  A clear and complete rationale should be provided for any opinions expressed. 

3.  Schedule the Veteran for an appropriate VA examination to identify the nature and etiology of any diagnosed disability present that could cause chronic ear infections and/or dizziness.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

For each identified diagnosis, the examiner should opine whether it is at least as likely as not (a) caused by, or otherwise related to, the Veteran's active duty service, (b) caused or aggravated by any of her service-connected disabilities, and (c) caused or aggravated by any medications that she is taking for her service-connected disabilities.

A clear and complete rationale should be provided for any opinions expressed. 

4.  Schedule the Veteran for an appropriate VA examination to identify the nature and etiology of any diagnosed disability present that could cause impaired vision.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

For each identified diagnosis, the examiner should opine whether it is at least as likely as not (a) caused by, or otherwise related to, the Veteran's active duty service, (b) caused or aggravated by any of her service-connected disabilities, and (c) caused or aggravated by any medications that she is taking for her service-connected disabilities.

A clear and complete rationale should be provided for any opinions expressed. 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her abdominal and/or chest pain.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The examiner should specifically identify any disabilities, to include dyspepsia, that are causing the Veteran abdominal and/or chest pain. 

For each identified diagnosis, the examiner is requested to opine whether it is at least as likely as not that this disability was (a) caused by, or otherwise related to, the Veteran's active duty service, (b) caused or aggravated by any of her service-connected disabilities, to include her various gynecological conditions, and (c) caused or aggravated by any medications that she is taking for her service-connected disabilities.

A clear and complete rationale should be provided for any opinions expressed. 

6.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of her claimed bilateral leg disability.  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The examiner is specifically asked to identify any diagnosed leg disabilities present, to include a peripheral nerve condition. 

For any identified diagnosis, the examiner should opine whether it is at least as likely as not that the diagnosed disability was (a) caused by, or otherwise related to, the Veteran's active duty service, (b) caused or aggravated by any of her service-connected disabilities, and (c) caused or aggravated by any medications that she is taking for her service-connected disabilities.

A clear and complete rationale should be provided for any opinions expressed. 

7.  Schedule the Veteran for an appropriate examination to determine whether she has rhinitis and/or sinusitis (or any other chronic upper respiratory condition).  The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

For any diagnosed disability found, the examiner is requested to opine whether it is at least as likely as not that it was caused by, or otherwise related to, her active duty service.

A clear and complete rationale should be provided for any opinions expressed. 

8.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any of the benefits sought remain denied, furnish the Veteran and her representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


